         Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


                                                 )
                                                 )
 CRISTINE ERNSDORFF                              )            Case No.:
                                                 )
                         Plaintiff,              )
 v.                                              )
                                                 )
 JACOBUS ENERGY, LLC                             )
                                                 )
 Please Serve:                                   )
 CSC Lawyers Incorporating                       )
 221 Bolivar Street                              )
 Jefferson City, MO 65101                        )
                                                 )
                                                 )
                                                 )
                         Defendant.              )


                                              COMPLAINT

         Cristine Ernsdorff, for her Complaint against Jacobus Energy (“Jacobus”), alleges the fol-

lowing:

                                                PARTIES

         1.     Ernsdorff is a citizen of the United States and a resident of Platte County, Mis-

souri.

         2.     Upon information and belief, Defendant Jacobus Energy is a Wisconsin corpora-

tion authorized to do work in the state of Kansas.


                                         NATURE OF ACTION

         3.     This action seeks redress for race and sex discrimination and retaliation under Ti-

tle VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a) (“Title VII”).
          Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 2 of 9




                                         JURISDICTIONAL BASIS

          4.      This Court has primary jurisdiction over the Title VII claims, pursuant to 28

U.S.C. §1331.

          5.      Defendant Jacobus is located in Wisconsin and is authorized to do business within

this district. Accordingly, as the acts complained of herein took place within this district, the

venue is proper in this district under 28 U.S.C. §1391.



                     ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

          6.      Ernsdorff incorporates by reference the above paragraphs as though set forth sep-

arately herein.

          7.      Ernsdorff filed a Charge of Discrimination (No. 563-2020-01682) with the U.S.

Equal Employment Opportunity Commission (“EEOC”) for disability and age discrimination

and retaliation on April 7, 2020. Ernsdorff was issued a notice of her right to sue for this Charge

on September 03, 2020. This complaint has been filed within 90 days of receipt of each. See doc-

uments attached hereto.

          8.      Accordingly, Ernsdorff has met all administrative prerequisites prior to filing this

action.

                                  FACTS COMMON TO ALL COUNTS

          9.      Ernsdorff started working for Jacobus in January 2018.

          10.     Ernsdorff is a female born in 1974.

          11.     For all practical purposes, Ernsdorff was a Senior Market Business Developer for

Jacobus Energy.




                                                    2
        Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 3 of 9




        12.      In March 2019, a co-worker, Tom Spurling, made a racial slur in the presence of

Ernsdorff and Ms. Cassie Muhlbauer.

        13.      Ernsdorff spoke with her district manager, Mitch Harsche, about the slur, to

which Mr. Harsche responded with words to the effect of “he’s old school, and it may be wrong,

but it is what it is.”

        14.      Ernsdorff then reported the incident to the human resources manager at the time,

Ms. Jackie Valent Lucca. Shortly thereafter, Mr. Spurling was terminated.

        15.      Ernsdorff was approached by Mr. Jake Jacobus and Mr. Merritt about the termina-

tion of Mr. Spurling. Among other things, Ernsdorff shared her concerns about the treatment she

feared she might face from Mr. Harsche going forward, as he and Mr. Spurling were close.

        16.      Indeed, almost immediately following Mr. Spurling’s termination, Mr. Harsche’s

treatment of Ernsdorff worsened. He would generally ignore her and, if that were not an option,

would provide curt responses or otherwise try to complicate Ernsdorff’s work.

        17.      Ernsdorff informed her management team of Mr. Harsche’s behavior, as it was

clear that she was being singled out by him because of her complaint regarding racism.

        18.      Mr. Harsche did not treat other males in the same fashion he treated Ernsdorff.

        19.      For instance, Mr. Merritt commented directly to Ernsdorff to “quit wearing your

hair in a bun; men don’t like seeing a bun. They prefer a woman’s hair down.”

        20.      Unfortunately, in response to Ernsdorff concerns, Mr. Merritt made the comment,

“Whoever feels the need to go to HR on me, can go fuck themselves.” Following this comment,

Mr. Merritt invited Ernsdorff and the rest of the group to a strip club. Ernsdorff declined the invi-

tation, but Mr. Merritt insisted, telling Ernsdorff: “Oh, come on.” Mr. Merritt’s badgering




                                                  3
       Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 4 of 9




became awkward to the point that Mr. Jake Jacobus stepped in and asked Mr. Merritt to stop ask-

ing.

       21.     As time passed, Ernsdorff continued to be talked down to and shouted at for “not

collaborating” with Mr. Harsche. In fact, Chad Dombroski told Ernsdorff that Mr. Harsche had

lied with the specific intent of excluding Ernsdorff, to which he added, “This is not good.” How-

ever, shortly thereafter, Mr. Dombroski told Ernsdorff that Mr. Harsche would not change his be-

havior, but that Ernsdorff needed to start making steps to change hers if she wanted to remain

employed.

       22.     In October 2019, Ernsdorff sent an email to Mr. Dombroski about her discrimina-

tion and retaliation claims (which he acknowledged and agreed were valid).

       23.     In early November 2019, Ernsdorff had a phone call with the human resources

manager, Celeste Cloyd, to discuss the claim of retaliation she had made previously.

       24.     Ms. Cloyd told Ernsdorff that Mr. Chuck Jacobus would “dismiss it,” indicating

that he wanted nothing to do with “HR issues.”

       25.     Surprisingly, two days later, Ernsdorff learned that Mr. Chuck Jacobus terminated

Ms. Cloyd. Before leaving, Ms. Cloyd shared with Ernsdorff that she was not able to forward

Ernsdorff’s retaliation complaint and told her to “watch herself” and “be careful.”

       26.     After learning that HR had not forwarded her complaint, Ernsdorff sent the com-

plaint directly to Mr. Chuck Jacobus. Ironically, Ernsdorff was presented with a performance im-

provement plan (“PIP”) by Chad Dombroski the same day.

       27.     During Ernsdorff’s tenure, she was never approached by anyone regarding her

performance, and the PIP Ernsdorff was presented with had objectively unobtainable goals.




                                                 4
        Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 5 of 9




        28.    Following receipt of the PIP, Ernsdorff had many calls with management about

her suspicions related to the PIP being unobtainable and given in retaliation for her complaints of

discrimination and retaliation.

        29.     Shockingly, Ernsdorff’s termination came in the wake of her internal complaints

of racial and gender discrimination and only after she questioned why she was the only employee

who was presented with a PIP.

        30.    Accordingly, it is reasonable to infer that the PIP given to Ernsdorff is misleading

and was intended to cover up a discriminatory and retaliatory purpose in the decision to termi-

nate her.

        31.    Ernsdorff’s legitimate complaints of discrimination were ignored and she was dis-

criminated against and terminated because of her gender and/or in retaliation for her complaints

of discrimination.

                                               COUNT I
        Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.
                                               Retaliation


        32.    Ernsdorff realleges and incorporates all preceding paragraphs.

        33.    Ernsdorff engaged in protected activity by reporting racial discrimination.

        34.    Jacobus engaged in adverse employment actions against Ernsdorff for engaging in

protected activities. Such adverse employment actions have been in the form of subjecting her to

unfavorable terms and conditions of employment and termination. The adverse employment ac-

tions have materially and adversely affected Ernsdorff’s overall terms and conditions of employ-

ment.




                                                 5
       Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 6 of 9




        35.     A reasonable employee would find Jacobus’ retaliatory acts materially adverse

and that such acts would dissuade a reasonable person from making or supporting a charge of

discrimination.

        36.     Jacobus’ retaliatory acts against Ernsdorff were a direct and proximate result of

her protected activities.

        37.     That materially adverse acts alleged above directly and proximately caused

Ernsdorff to suffer damages, including lost wages, lost benefits, garden variety emotional dis-

tress, humiliation, intimidation, embarrassment and frustration.

        38.     Jacobus’ retaliation against Ernsdorff was done with malice and reckless indiffer-

ence to Ernsdorff’s federally protected rights. Jacobus is therefore liable for punitive damages in

an amount sufficient to punish Jacobus and to deter it and other employers from engaging in sim-

ilar conduct.

        WHEREFORE, Ernsdorff prays for judgment against Jacobus on Count I of her Com-

plaint, for a finding that she has been subjected to unlawful discrimination in violation of Title

VII; for compensatory and punitive damages; equitable relief; costs expended; reasonable attor-

neys’ fees provided by 42 U.S.C §2000e-5(k); and for such other and further relief the Court

deems just and proper.


                                                COUNT II
                                       Associational Discrimination


        39.     Plaintiff incorporates the allegations set forth in the paragraphs above as if fully

set forth herein.

        40.     Plaintiff is an “employee,” and Defendant is an “employer” under Title VII of the

Civil Rights Act.

                                                  6
       Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 7 of 9




        41.    Plaintiff associated herself with various current employees of the Defendant who

are members of classes of individuals who are protected by Title VII.

        42.    Defendant was aware of Plaintiff’s association with the above-referenced employ-

ees.

        43.    Shortly after Plaintiff complained about the above-referenced employees’ behav-

ior, Defendant terminated Plaintiff’s employment.

        44.    As a direct and proximate result of Defendant’s conduct, Plaintiff has incurred

substantial damages.

        45.    Additionally, Defendant’s conduct in this regard was wanton and willful and war-

rants an award of punitive damages.

        WHEREFORE, Ernsdorff prays for judgment against Jacobus on Count II of her Com-

plaint, for a finding that she has been subjected to unlawful discrimination in violation of Title

VII; for compensatory and punitive damages; equitable relief; costs expended; reasonable attor-

neys’ fees provided by 42 U.S.C §2000e-5(k); and for such other and further relief the Court

deems just and proper.




                                           COUNT III
               Gender Discrimination in Violation of the Missouri Human Rights Act


        46.    Ernsdorff restates and incorporates by reference all preceding paragraphs of this

petition.




                                                  7
       Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 8 of 9




       47.     Ernsdorff is a member of a protected class, and as a result of the actions of the

Defendant was treated differently and less favorably than other male employees. Accordingly,

the Defendant illegally discriminated against Ernsdorff because of her gender.

       48.     As a direct and proximate result of Defendant’s conduct, Ernsdorff has and will

continue to sustain damages in the form of lost income and garden variety emotional distress.

       49.     Defendant’s conduct was outrageous due to its evil motive and/or reckless disre-

gard for Ernsdorff’s rights, entitling her to punitive damages.

       WHEREFORE, Plaintiff, Cristine Ernsdorff, prays for judgment against Defendant for

her actual and punitive damages in an amount that is fair and reasonable, together with her costs

and reasonable attorneys’ fees, and for any other remedy that the Court deems equitable.



                              JURY DEMAND AND PLACE OF TRIAL

               Ernsdorff respectfully requests a trial by jury on all issues so triable in Kansas

City, Missouri.



                               DESIGNATION OF PLACE OF TRIAL

               Ernsdorff respectfully requests that trial in this matter be held at the Charles Ev-

ans Whittaker U.S. Courthouse, 400 E. 9th Street, Kansas City, MO 64106.




                                              HKM EMPLOYMENT ATTORNEYS LLP

                                              /s/ John J. Ziegelmeyer III
                                              John J. Ziegelmeyer III        MO No. 59042
                                              Brad K. Thoenen                MO No. 59778
                                              1501 Westport Road

                                                 8
Case 2:20-cv-02545-JWL-KGG Document 1 Filed 11/02/20 Page 9 of 9




                             Kansas City, Missouri 64111
                             Tel: 816.875.3332
                             jziegelmeyer@hkm.com
                             bthoenen@hkm.com
                             www.hkm.com
                             ATTORNEYS FOR PLAINTIFF




                               9
